Citation Nr: 1316943	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  12-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for residuals of a left hand injury.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from April 1943 to December 1945, and from September 1950 to November 1950.  The Veteran also had many years of service with the Oklahoma National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain a back injury or disease in service, nor is any claimed back disorder causally or etiologically related to service.

2.  The Veteran did not sustain a left hand injury or disease in service, nor is any claimed left hand disorder causally or etiologically related to service.

3.  The Veteran did not incur tinnitus in service, nor is any claimed tinnitus causally or etiologically related to service.

4.  The Veteran was not exposed to acoustic trauma in service.  

5.  Symptoms of hearing loss were not chronic in service.  

6.  Symptoms of hearing loss were not continuous since service. 

7.  Hearing loss did not manifest to a compensable degree within one year of service separation. 

8.  Current hearing loss is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012).

2.  Residuals of a left hand injury were not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012).

3.  Tinnitus was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012). 

4.  Hearing loss was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  In a December 2010 letter, the RO provided the Veteran with notice that informed of the evidence needed to substantiate the claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2010 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

It appears that all available service treatment records have been obtained.  As to VA treatment records, the Board notes that on his October 2010 initial application for compensation the Veteran indicated that he had received treatment for the claimed conditions at the Muskogee VA Medical Center (MC) beginning in 1951.  In response to a request for treatment records from the RO, the VAMC indicated that they had no treatment records at their facility.  In February 2011, a formal finding of unavailability of VA treatment records was made.  In February 2011, the RO notified the Veteran of these findings and requested that he submit any treatment records in his possession.  He has not submitted any records. 

As to any other treatment records which may exist, it is important to note that the Veteran was requested to provide additional information concerning the names, addresses, and approximate dates of all service, VA, and non-VA, health care providers who provided treatment at any time for any of the disorders for which he was seeking service connection, and the Veteran has not provided any additional information; therefore, any attempts to obtain additional information would be futile.  

As it relates to the necessity for providing the Veteran with VA examinations in support of his claim, the Board notes that VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83

The Board finds that the record does not contain sufficient evidence to warrant VA examinations and medical opinions under even the low threshold of McLendon.  Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306 (2012).  Sufficient evidence has not been procured or submitted by the Veteran to even suggest a link between any of the Veteran's claimed disorders and service.  A VA medical examination to determine the respective nature and etiology of the Veteran's claimed disorders is not required at this time.  As noted above, the Veteran was afforded an opportunity to provide information/evidence with regard to each claimed disability and has not responded to the request.  Information supplied by the Veteran may have been beneficial towards his claim.  

For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions at issue, with the exception of hearing loss, are not a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) does not apply to the non-chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service Connection for Residuals of a Back Injury

The Veteran maintains that he injured his back when working as a medical technician in Belem, Brazil, when hand carrying survivors and dead bodies after rescuing air crew and patients who had crash landed in piranha infested rivers and tributaries.  

After a review of all the evidence, the Board finds that the Veteran did not sustain a back injury or disease in service.  A review of the record reveals no complaints or findings of a low back disorder in service treatment records associated with the claims folder.  At the time of the December 1945 service separation examination, normal findings were reported for the musculoskeletal system.  Normal findings for the spine and lower extremities were again reported at the September 1950 service entrance examination.  At the time of the November 1950 service separation examination, normal findings were reported for the spine.  On a November 1950 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had bone, joint, or other deformity, or arthritis.  

At the time of an October 1956 National Guard examination, normal findings were reported for the spine.  On an October 1956 report of medical history form, the Veteran checked the "no" boxes when asked if he had or had ever had arthritis, or rheumatism; bone, joint, or other deformity; or lameness.  Normal findings for the spine were also noted at the time of a September 1959 examination, with the Veteran again checking the "no" boxes when asked if he had or had ever had arthritis or rheumatism or bone, joint, or other deformity.  At the time of a September 1962 examination, normal findings were again reported for the spine with the Veteran again checking the "no" boxes when asked if he had or had ever had arthritis or rheumatism or bone, joint, or other deformity.  

Normal findings for the spine were reported on an April 1966 examination report with the Veteran checking the "no" boxes when asked if he had or had ever had recurrent back pain; arthritis or rheumatism; or bone, joint, or other deformity.  Normal findings for the spine were again reported at the time of a September 1967 examination, with the Veteran again checking the "no" boxes when asked if he had or had ever had recurrent back pain; arthritis or rheumatism; or bone, joint, or other deformity.  At the time of a September 1972 examination, normal findings were once again reported for the spine.  

The Board finds that the Veteran's more contemporaneous and consistent denials of back problems at service separation and in subsequent reserve treatment records are more probative than are his assertions voiced decades later and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  It simply is not consistent that the Veteran would have been experiencing back pain but would at the same time consistently deny any back problems for numerous years on many occasions following the incident where he claimed to have sustained a back injury.  For the above reasons, the Board finds the weight of the evidence against in-service injury or disease or aggravation during service.  The clinical evidence of record and the numerous reports of medical history provided by the Veteran both during his period of active service and while in the Reserves, including for treatment purposes, are more contemporaneous and probative than the Veteran's current story for compensation purposes.  

As to the Veteran's assertion that he has residuals of a back injury related to his period of active service, while the Veteran is competent to report symptoms that he experiences at any time, and to report a contemporaneous diagnoses made by a medical professional, he is not competent to relate a current back disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology of a low back disorder.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of a back disorder and its relationship to his period of service as there are many complex factors/contributors to back disorders, such as heredity or congenital disorders, or other factors which may cause back pain not necessarily related to the back, which the Veteran also does not have the requisite training to address.  

Moreover, because there is no in-service injury or disease to relate to, so not even the Veteran could relate a current disease or disability to service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  The Veteran has also been notified of the necessity to provide a medical nexus between any claimed back disorder and service and has not provided such a nexus.  Moreover, there have been no post-service treatment records associated with the claims folder which demonstrate any evidence of a relationship between any claimed current back disorder and any period of active service, to include ACDUTRA or INACDUTRA.  

In sum, the preponderance of the evidence weighs against a finding that any claimed residuals of a back injury are related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


Service Connection for Residuals of a Left Hand Injury

The Veteran maintains that he injured his left hand when working as a medical technician in Belem, Brazil, hand carrying survivors and dead bodies when rescuing air crew and patients who had crash landed in piranha infested rivers and tributaries.  

After a review of all the evidence, the Board finds that the Veteran did not sustain a left hand injury or disease in service, nor is any claimed left hand disorder causally or etiologically related to service.  A review of the record reveals no complaints or findings of a left hand injury/disorder in service treatment records associated with the claims folder.  At the time of the December 1945 service separation examination, normal findings were reported for the musculoskeletal system.  Normal findings for the extremities were also reported at the time of the September 1950 service entrance examination.  At the time of the November 1950 service separation exanimation, normal findings were reported for the upper extremities.  On his November 1950 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had bone, joint, or other deformity, or arthritis.  He did not report having any problems with his left hand.  

At the time of an October 1956 National Guard examination, normal findings were reported for the upper extremities.  On an October 1956 report of medical history form, the Veteran checked the "no" boxes when asked if he had or had ever had arthritis, or rheumatism; bone, joint, or other deformity; or lameness.  There were also no notations of left hand problems.  Normal findings for the upper extremities were also noted at the time of a September 1959 examination, with the Veteran again checking the "no" boxes when asked if he had or had ever had arthritis or rheumatism or bone, joint, or other deformity, with no notations of left hand problems being reported.  At the time of a September 1962 examination, normal findings were reported for the upper extremities with the Veteran again checking the "no" boxes when asked if he had or had ever had arthritis or rheumatism or bone, joint or other deformity, with no left hand problems being reported.  

Normal findings for the upper extremities were again reported at an April 1966 examination, with the Veteran checking the "no" boxes when asked if he had or had ever had arthritis or rheumatism; or bone, joint, or other deformity, with no notations of left hand problems on the report of medical history.  Normal findings for the upper extremities were once again noted at the time of a September 1967 examination, with the Veteran again checking the "no" boxes when asked if he had or had ever arthritis or rheumatism; or bone, joint, or other deformity.  There were also no reports of hand problems at that time.  At a September 1972 examination, normal findings were once again reported for the upper extremities.  

The Board finds that the Veteran's consistent nonreporting/denials of left hand problems more contemporaneous at service separation and in subsequent reserve treatment records are more probative than are his assertions of left hand problems voiced decades later and in connection with a claim for disability benefits.  It simply is not consistent that the Veteran would have been experiencing left hand pain but would at the same time consistently deny any upper extremity/left hand problems for numerous years on many occasions following the incident where he claimed to have sustained a left hand injury. 

For the above reasons, the Board finds the weight of the evidence against inservice injury or disease or aggravation during service.  The clinical evidence of record and the numerous reports of medical history provided by the Veteran both during his period of active service and while in the Reserves are more probative than the Veteran's current story.  

As to the Veteran's belief that he has residuals of a left hand injury related to his period of active service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of a left hand disorder and its relationship, if any, to his period of service.  Moreover, there are many complex factors/contributors to hand disorders, such as age, heredity or congenital disorders, or other factors which may cause hand pain not necessarily related to the hand, which the Veteran also does not have the requisite training to address.  

There is also no in-service injury or disease to relate to, so the not even the Veteran could relate a current disease to service.  The Veteran has also been notified of the necessity to provide a medical nexus between any claimed left hand disorder and service on numerous occasions and has not provided such a nexus.  Moreover, there have been no post-service treatment records associated with the claims folder which demonstrate any evidence of a relationship between any claimed left hand disorder and any period of active service, to include ACDUTRA or INACDUTRA.  

In sum, the preponderance of the evidence weighs against a finding that any claimed left hand disability is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Service Connection for Tinnitus

The Veteran maintains that he was exposed to acoustic trauma while in Brazil as a result of reciprocating aircraft engines which were not equipped with exhaust noise reduction apparatus.  He has stated that he currently has tinnitus which is associated with this trauma.  

After a review of the record the Board finds that the Veteran was not exposed to acoustic trauma during service, did not incur tinnitus in service, and tinnitus causally or etiologically related to service.  A review of the Veteran's service treatment records does not reveal any complaints or findings of tinnitus.  At the time of the December 1945 service separation examination, normal findings were reported for the ears.  Normal findings for the ears were again reported at the time of the September 1950 service entrance examination.  At the time of the November 1950 service separation examination, normal findings were noted for the ears.  On his November 1950 service separation report of medical history, the Veteran did not report having any ear complaints or ringing in his ears.  

At the time of an October 1956 National Guard examination, normal findings were reported for the ears.  On an October 1956 report of medical history form, the Veteran checked the "no" boxes when asked if he had or had ever had ear, nose, or throat trouble.  Normal findings for the ears were also noted at the time of a September 1959 examination, with the Veteran again checking the "no" boxes when asked if he had or had ever had ear, nose, or throat trouble.  At the time of a September 1962 examination, normal findings were again reported for the ears with the Veteran again checking the "no" boxes when asked if he had or had ever had ear, nose, or throat trouble. 

Normal findings for the ears were again noted at an April 1966 examination report, with the Veteran checking the "no" box when asked if he had or had ever had ear, nose, or throat trouble on a report of medical history filled out at that time.  Normal findings for the ears were once again recorded at the time of a September 1967 examination, with the Veteran again checking the "no" box when asked if he had or had ever had ear, nose, or throat trouble.  At a September 1972 examination, normal findings were once again recorded for the ears.

The Board finds that the Veteran's consistent denials of tinnitus more contemporaneous at service separation and in subsequent reserve treatment records are more probative than are his assertions voiced decades later and in connection with a claim for disability benefits.  It simply is not consistent that the Veteran would have been experiencing tinnitus but would at the same time consistently deny any tinnitus for numerous years on many occasions following the incident where he claimed to have sustained tinnitus.  

For the above reasons, the Board finds the weight of the evidence against in-service injury or disease or aggravation during service.  The clinical evidence of record and the numerous reports of medical history provided by the Veteran both during his period of active service and while in the Reserves are more probative than the Veteran's current story.  

There is also no in-service injury or disease to relate to, so not even the Veteran could relate a current disease to service.  The Veteran has also been notified of the necessity to provide a medical nexus between any claimed tinnitus and service and has not provided such a nexus.  Moreover, there have been no post-service treatment records associated with the claims folder which demonstrate any evidence of a relationship between any claimed tinnitus and any period of active service, to include ACDUTRA or INACDUTRA.  

In sum, the preponderance of the evidence weighs against a finding that any claimed tinnitus is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The disorder at issue, namely hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran maintains that he was exposed to acoustic trauma while in Brazil as a result of reciprocating aircraft engines which were not equipped with exhaust noise reduction apparatus.  He has stated that it his belief that his hearing loss is associated with this trauma.  

After reviewing all the evidence, the Board finds that acoustic trauma was not sustained in service, that hearing loss did not manifest in service, and symptoms of hearing loss were not chronic in service.  The Veteran's military occupational specialty was as a medical technician, which is not consistent with any sustained loud noise exposure.  A review of the Veteran's service treatment records does not reveal any complaints or findings of hearing loss.  At the time of the December 1945 service separation examination, normal findings were reported for the ears and he was found to have 15/15 hearing.  Normal findings for the ears were also reported at the time of the September 1950 service entrance examination, with hearing again noted to be 15/15.  At the time of the November 1950 service separation examination, normal findings were recorded for the ears, with 15/15 hearing being noted.  On the November 1950 service separation report of medical history, the Veteran did not report having any ear complaints or hearing loss.  

The Board also finds that symptoms of hearing loss were not continuous since service separation.  At the time of an October 1956 National Guard examination, normal findings were reported for the ears, with 15/15 hearing being reported.  On an October 1956 report of medical history form, the Veteran checked the "no" boxes when asked if he had or had ever had ear, nose, or throat trouble, with no reports of hearing loss at that time.  Normal findings for the ears were also noted at the time of a September 1959 examination, with 15/15 hearing being reported and the Veteran again checking the "no" boxes when asked if he had or had ever had ear, nose, or throat trouble, with no notation of hearing loss being made.  At the time of a September 1962 examination, normal findings were again reported for the ears along with 15/15 hearing, with the Veteran again checking the "no" boxes when asked if he had or had ever had ear, nose, or throat trouble, with no notations of hearing loss.  

Normal findings for the ears, along with 15/15 hearing were again reported at an April 1966 examination with the Veteran checking the "no" box when asked if he had or had ever had hearing loss on his report of medical history filled out at that time.  Normal findings for the ears were once again reported at the time of a September 1967 examination.  Audiological testing performed at that time revealed decibel level readings of 20, 10, 0, -, and 10 in the right ear and 10, 5, 0, -, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran again checked the "no" box when asked if he had or had ever had hearing loss.  At a September 1972 examination, normal findings were once again reported for the ears.  Audiological testing performed at that time revealed decibel level readings of 26, 22, 6, -, and 25 in the right ear and 12, 15, 6, -, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

Therefore, the weight of the evidence reflects no chronic symptoms of hearing loss during service or continuity of symptomatology of hearing loss since service.  As such, the 38 C.F.R. § 3.303(b) presumptions based on chronic and continuous symptoms have not been met.  Additionally, as the evidence shows that hearing loss did not manifest to a compensable degree within one year of service, service connection for hearing loss may not be presumed.  38 C.F.R. § 3.309(a). 

On the question of whether symptoms of hearing loss were not chronic in service or continuous after service, the Board finds that the Veteran's consistent denials of hearing problems at separation and in subsequent reserve treatment records are more probative than are his assertions voiced decades later and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  It is not consistent that the Veteran would have been experiencing hearing loss but would at the same time deny having any ear/hearing loss problems for numerous years following the incident which he claimed caused his hearing loss.  The above evidence is more probative than are his recent assertions that any claimed hearing loss is related to his period of service, voiced years after service and in connection with a claim for disability benefits.  Moreover, the Veteran also did not claim service connection for hearing loss for more many decades following service.  For the above reasons, continuity of symptoms since service has not here been established, either through the clinical record or through the Veteran's own statements.  

The Board has considered the lay evidence of record in determining whether there is continuity of symptoms.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his/her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As to the Veteran's belief that his current hearing loss is related to his period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite expertise or training to interpret hearing loss scores or comment on the etiology of any hearing loss.  Moreover, there are many complex factors/contributors to hearing loss such as age, post-service noise exposure, etc., which the Veteran also does not have the requisite training to address.  

Next, while service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints, the evidence in this case does not establish such a relationship.  Moreover, as the Veteran was not exposed to acoustic trauma in service, there is no in-service injury, disease, or event to which current hearing loss could be related.  The Veteran was informed of the necessity to submit evidence showing a relationship between any claimed hearing loss and his period of service, and he has not done so.  

In sum, the preponderance of the evidence weighs against a finding that any claimed hearing loss is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a back injury is denied. 

Service connection for residuals of a left hand injury is denied.  

Service connection for tinnitus is denied.

Service connection for hearing loss is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


